

100 HR 1891 IH: To amend the Grand Ronde Reservation Act, and for other purposes.
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1891IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Schrader (for himself, Ms. Bonamici, Mr. DeFazio, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Grand Ronde Reservation Act, and for other purposes.1.Grand Ronde Reservation Act amendmentSection 1(d) of Public Law 100–425 (commonly known as the Grand Ronde Reservation Act) (102 Stat. 1594) is amended—(1)in paragraph (1) by striking lands within the State of Oregon and inserting the 84 acres known as the Thompson Strip;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Gaming prohibitionAny real property obtained by the Tribes as part of a land claim settlement approved by the United States shall not be eligible, or used, for any class II gaming or class III gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701, et seq.) (as those terms are defined in section 4 of that Act (25 U.S.C. 2703))..2.Treaty rights of federally recognized TribesNothing in this Act, or the amendments made by this Act, shall be construed to enlarge, confirm, adjudicate, affect, or modify any treaty right of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).